In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS

*************************
MICHELLE BARNETT,        *
                         *
             Petitioner, *                                No. 19-1578V
                         *                                Special Master Christian J.
                         *                                Moran
v.                       *
                         *                                Filed: September 2, 2022
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *
                         *
             Respondent. *
*************************

Brian L. Cinelli, Schiffmacher Cinelli Adoff LLP, Buffalo, NY, for petitioner;
Lauren Kells, United States Dep’t of Justice, Washington, D.C., for respondent.

         UNPUBLISHED DECISION DENYING COMPENSATION1

      Michelle Barnett alleged that the influenza (“flu”) vaccine she received on
October 14, 2016, caused her to develop transverse myelitis (“TM”). Pet., filed
Oct. 10, 2019, at ¶¶ 1, 3, 11. On August 31, 2022, Ms. Barnett moved for a
decision dismissing her petition.

         I.   Procedural History

       Michelle Barnett (“petitioner”) filed her petition on October 10, 2019. After
petitioner filed her initial medical records, the Secretary filed his Rule 4(c) report
on September 22, 2020, contesting entitlement. A status conference was then held
on September 30, 2020, during which onset and diagnostic disputes were
identified. Petitioner was then ordered to file an onset affidavit, as well as
1 The E-Government, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). Pursuant to Vaccine Rule 18(b), the parties have 14 days to
file a motion proposing redaction of medical information or other information described in 42
U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special master will appear in the
document posted on the website.
employment records and affidavits from any other individuals that may have
knowledge of the relevant events. Order, issued Oct. 1, 2020.

      On November 16, 2020, petitioner filed her onset affidavit, affidavits from
two other individuals, and additional records and receipts. She continued to file
updated medical records through December 2020. She filed her employment
records on March 15, 2021.

        After the additional records were filed, the undersigned issued an order with
a list of detailed questions for the parties to answer. Order, issued Mar. 23, 2021.
The March 23, 2021 order required petitioner and respondent to submit their
statements regarding onset by addressing the questions posed. Id.

       A status conference was held on June 9, 2021, to discuss the parties’ onset
statements. After some discussion, the parties agreed to coordinate for potential
testimony from Dr. Hernandez, one of petitioner’s treaters. Respondent filed an
amended statement regarding onset on June 23, 2021. During the subsequent
status conference on July 7, 2021, a one-day hearing was scheduled for September
24, 2021.

       A hearing was held on September 24, 2021, primarily for the purposes of
fact finding. At the hearing, testimony was elicited from Ms. Barnett, her husband,
her brother, her mother, and Dr. Hernandez.

      On December 10, 2021, the undersigned issued his findings of fact regarding
onset. The parties had disputed when petitioner started and stopped having
headaches, and she started to experience numbness. The undersigned found that
preponderant evidence supported the findings that Ms. Barnett’s headaches started
on October 22, 2016 and stopped on January 1, 2017, and that her numbness began
on March 1, 2017. Barnett v. Sec’y of Health & Hum. Servs., No. 19-1578, 2021
WL 6211590 (Fed. Cl. Spec. Mstr. Dec. 10, 2021).

       A status conference was held on January 5, 2022 to discuss next steps.
Petitioner proposed retaining an expert to provide an opinion on causation. Order,
issued Jan. 6, 2022. Petitioner was reminded that her expert would need to adhere
to the facts established in the findings of fact. Petitioner sought and received three
extensions of time to file an expert report. On August 4, 2022, petitioner filed a
status report stating she has been unable to locate an expert or treating physician
willing to draft a report under the onset parameters established in the findings of
fact. During the next status conference, on August 17, 2022, petitioner indicated
she would file a motion to dismiss.

      On August 31, 2022, petitioner moved for a decision dismissing her petition,
stating she intends “to protect [her] rights to file a civil action in the future.”
Pet’rs’ Mot., filed Aug. 31, 2022, ¶ 5. The Secretary did not file a response to this
motion. This matter is now ready for adjudication.

       II.   Analysis

      To receive compensation under the National Vaccine Injury Compensation
Program (hereinafter “the Program”), a petitioner must prove either 1) that the
vaccinee suffered a “Table Injury” – i.e., an injury falling within the Vaccine
Injury Table – corresponding to one of the vaccinations, or 2) that the vaccinee
suffered an injury that was actually caused by a vaccine. See §§ 300aa-13(a)(1)(A)
and 300aa-11(c)(1). Under the Act, a petitioner may not be given a Program award
based solely on the petitioner’s claims alone. Rather, the petition must be
supported by either medical records or by the opinion of a competent physician.
§ 300aa-13(a)(1).

       In this case, petitioner filed medical records and offered testimony in support
of her claim, but nonetheless, wishes to have her claim dismissed and judgment
entered against her. Though petitioner filed this motion pursuant to 42 U.S.C.
§ 300aa—21(a) (regarding voluntary dismissal), the undersigned will construe this
as a motion filed pursuant to 42 U.S.C. § 300aa—21(b) (regarding involuntary
dismissal), given petitioner’s clear intent that a judgment issue in this case,
protecting her right to file a civil action in the future. See Pet’rs’ Mot., filed Aug.
31, 2022, ¶ 5.

       To conform to section 12(d)(3), a decision must “include findings of fact and
conclusions of law.” Here, although the parties were in the process of presenting
arguments, the evidence weighs against a finding that petitioner suffered from an
injury that developed within a time for which an inference of causation is
appropriate. See Bazan v. Sec’y of Health & Hum. Servs., 539 F.3d 1347 (Fed.
Cir. 2008).

      Thus, the Motion for Decision is GRANTED and this case is
DISMISSED WITH PREJUDICE for insufficient proof. The Clerk shall
enter judgment accordingly. See Vaccine Rule 21(b).
IT IS SO ORDERED.

                    s/Christian J. Moran
                    Christian J. Moran
                    Special Master